United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 14, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-50221
                          c/w No. 05-50252
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

AMADO PEREZ-AVALOS,

                                    Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
                for the Western District of Texas
                    USDC No. 3:04-CR-1146-ALL
                    USDC No. 3:04-CR-1615-ALL
                       --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Amado Perez-

Avalos raises arguments that are foreclosed by Almendarez-Torres

v. United States, 523 U.S. 224, 235 (1998), which held that a

prior conviction is a sentencing factor under 8 U.S.C.

§ 1326(b)(2) and not a separate criminal offense.   Perez-Avalos

also appeals from the final order revoking a previously-imposed

supervised release term but has identified no error with respect


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-50221
                         c/w No. 05-50252
                                -2-

to that order.   Because the only issue identified and argued by

Perez-Avalos is foreclosed, the Government’s motion for summary

affirmance is GRANTED, and the judgments of the district court

are AFFIRMED.